NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



KENNETH T. MITCHELL, DOC #B07954, )
                                  )
          Appellant,              )
                                  )
v.                                )                 Case No. 2D18-4367
                                  )
STATE OF FLORIDA,                 )
                                  )
          Appellee.               )
                                  )

Opinion filed October 11, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Kenneth T. Mitchell, pro se.


PER CURIAM.


             Affirmed.


KELLY, LaROSE, and SMITH, JJ., Concur.